Case: 4:18-cr-00899-RLW Doc. #: 245 Filed: 07/13/20 Page: 1 of 2 PageID #: 1073




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI

UNITED STATE OF AMERICA                      )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Case No. 4:18 CR 899 RLW
                                             )
THOMAS B. WILSON,                            )
                                             )
       Defendant.                            )

                MOTION TO CONTINUE THE SENTENCING HEARING

       COMES NOW Defendant Thomas Wilson, by and through counsel, and respectfully

requests this Court to continue the sentencing hearing for approximately two weeks. In support

of this Motion, Mr. Wilson states:

       1.      The Defendant’s sentencing hearing is scheduled for July 16, 2020.

       2.      Counsel for the Defendant has been on sick leave since April 24.

       3.      Earlier today the Government filed a sentencing memorandum opposing the

Defendant’s request for a sentencing reduction based on the amount of time he has spent in

custody while the Government delayed bringing this prosecution.

       4.      Counsel for the Defendant respectfully requests additional time to prepare a

response to the Government’s sentencing memorandum.

       5.      Assistant United States Attorney Angie Danis does not object to this request.

       WHEREFORE, Defendant Thomas Wilson respectfully requests this Court to grant his

motion to continue the sentencing hearing for at approximately two weeks, and for such other

and further relief as the Court deems just and proper.
Case: 4:18-cr-00899-RLW Doc. #: 245 Filed: 07/13/20 Page: 2 of 2 PageID #: 1074




                                              Respectfully submitted,

                                              s/ Stephen R. Welby
                                              STEPHEN R. WELBY
                                              Federal Public Defender
                                              650 Missouri Avenue, Room G10A
                                              East St. Louis, Illinois 62201
                                              (618) 482-9050




                                 CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that he has caused a true and correct copy of
the foregoing to be served upon all counsel of record via electronic filing with the Clerk of the
Court using CM/ECF system this 13th day of July, 2020.


                                              s/ Stephen R. Welby
                                              STEPHEN R. WELBY
